Citation Nr: 1403587	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-40 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for photophobia, and if so, whether service connection is granted.

2.  Entitlement to an increased evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for left eye conjunctivitis.

4.  Entitlement to service connection for cognitive difficulties, to include as due to the service-connected PTSD disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ted Sumner, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and J.K.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1980 to July 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO), which, denied the claims on appeal.

In a subsequent August 2010 supplemental statement of the case, the RO reopened and denied service connection for photophobia.  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

The Veteran testified before the undersigned in a March 2013 Board hearing, the transcript of which is included in the VA paperless claims processing system. 



In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of service connection for cognitive difficulties, to include as secondary to the service-connected PTSD disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1984 rating decision denied service connection for photophobia. 

2.  The Veteran did not submit a timely notice of disagreement to the July 1984 rating decision.

3.  The evidence received since the July 1984 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for photophobia.

4.  Photophobia was not "noted" at service entrance.

5.  Photophobia was incurred in service as a result of a gunshot wound to the left eye.

6.  For the entire increased rating period on appeal, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: intrusive thoughts, hypervigilance, poor concentration, memory loss, irritability sleep impairment, depression, and paranoia.

7.  For the entire increased rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.

8 .  The Veteran does not have active left eye conjunctivitis and does not have residual symptoms of conjunctivitis. 


CONCLUSIONS OF LAW

1.  The July 1984 rating decision, which denied service connection photophobia, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The evidence received subsequent to the July 1984 rating decision is new and material to reopen service connection for photophobia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for photophobia have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for an increased 70 percent rating, but no higher, for PTSD have been met for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for a compensable rating for let eye conjunctivitis have not been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.7, 4.84, Diagnostic Codes 6018 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of whether new and material evidence has been received to reopen service connection for photophobia has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and on the merits), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for the increased rating claims for PTSD and left eye conjunctivitis, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice letters sent in December 2006 and February 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the increased rating claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran. Service treatment records, VA treatment records, VA examinations, a private mental health examination, and lay statements from the Veteran and his mother have been associated with the claims file.  The Veteran was also afforded VA examinations in January 2007 (PTSD), December 2007 (eye), and May 2010 (PTSD).  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007). 

As set forth in greater detail below, the Board finds that the VA and private examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4). 

Reopening Service Connection for Photophobia

In a July 1984 rating decision, the RO denied service connection for photophobia, finding that the evidence of record demonstrated that the Veteran's sensitivity to light preexisted service and was not aggravated during service.  The Veteran was properly notified of the July 1984 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 1984 rating decision included statements from the Veteran, service treatment records, and a May 1984 VA examination report.  

Evidence received since the July 1984 rating decision includes, in pertinent part, the March 2013 Board hearing testimony from the Veteran and his mother.  Specifically, the Veteran's mother testified that the Veteran's eyes were not sensitive to light prior to service.  The Board finds that this statement, presumed to be true for purposes of reopening service connection, raises a reasonable possibility that the Veteran's photophobia did not preexist service entrance and was incurred during service.  Accordingly, new and material evidence has been received to reopen service connection for photophobia.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  The condition of photophobia is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Service Connection for Photophobia

The Veteran essentially contends that photophobia did not preexist service entrance and that it began during service.  Specifically, the Veteran claims that his sensitivity to light began after being shot in the eye (with blanks) in January 1981.  

 Upon review of the evidence of record, the Board finds that photophobia was not "noted" at service entrance.  In the May 1980 service entrance medical examination, a clinical evaluation of the Veteran's eyes was "normal" and a notation regarding photophobia was not made during the service entrance eye examination.  Further, the May 1980 Report of Medical History, completed by the Veteran upon entrance into service, does not reveal any notation regarding sensitivity to light or photophobia and the Veteran checked "no" as to having eye trouble.  The Board finds that this evidence weighs heavily in favor of the presumption of soundness at service entrance.  

In a February 1981 service treatment record, the Veteran reported that his eyes had always been sensitive to light.  During the March 2013 Board hearing testimony, the Veteran's mother credibly testified that the Veteran's photophobia did not exist prior to service.  She specifically stated that she did not remember the Veteran wearing sunglasses until after he returned from service.  

For these reasons, the Board finds that the record does not reveal that photophobia was noted at entrance into service, and does not demonstrate by clear and unmistakable (obvious or manifest) evidence that photophobia existed before service entrance.  For these reasons, the Board finds that the presumption of soundness attached at service entrance has not been rebutted in this case. 

Next, the Board finds that the Veteran has currently diagnosed photophobia. The Board finds that photophobia is a manifestation that is capable of lay observation by the person experiencing it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation); see also June 1984 VA examination report diagnosing photophobia.

The Board further finds that the evidence of record is in equipoise as to whether the Veteran's photophobia was incurred in service.  Two separate March 1981 service treatment records reveal that the Veteran was noted as having residual scarring of the left cornea and continued photophobia after suffering a gunshot wound to the eye (with blanks) in January 1981.  An in-service April 1981 Physical Profile Board Proceeding document reveals that the Veteran was permitted to wear sunglasses due to photophobia.  

Further, during the March 2013 Board hearing testimony, the Veteran reported that his photophobia has persisted since service separation.  The Veteran is competent to give evidence about what he experiences.  Layno, 6 Vet. App. 465.  The Board notes that the Veteran was scheduled for a VA eye examination, but did not permit the doctors to perform standard testing due to his inability to tolerate the eye drops and bright lights used during examination.  That notwithstanding, the Board finds that there is sufficient evidence in the record which demonstrates that service connection for photophobia is warranted.  

For these reasons, the Board finds that the evidence of record shows that the Veteran's photophobia had its onset during active service.  Therefore, the Board concludes that photophobia was incurred in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for photophobia is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms related to the Veteran's MDD are shown to more nearly approximate a 70 percent disability rating for the entire increased rating period on appeal.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181   (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV), and those that are "like or similar to" such symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms from effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 
16 Vet. App. 436.  The Federal Circuit stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  
GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for PTSD

The Veteran claims that his service-connected PTSD is worse than the current 50 percent evaluation contemplates and contends that a higher evaluation is warranted.

Upon review of all the evidence of record, the Board finds that, for the entire increased rating period on appeal, the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.

The Veteran underwent a VA examination in January 2007 to assist in determining the current severity of the PTSD disability.  During the evaluation, the Veteran reported being unemployed for several years and living with his mother.  He also stated that he had difficulty maintaining routine and initiating goal-directed activities.  Other symptoms reported included: poor sleep, tiredness, anhedonia, anxiety, panic attacks, excessive worrying, problems with memory and concentration, obsessive thinking, nightmares, anger, and hyperactivity.   

Upon mental status examination, the VA examiner noted that the Veteran's reality-testing was poor at times.  He had some paranoid thinking as well as some idiosyncratic thoughts.  Thinking showed moderate disorganization and it was noted that the Veteran did engage in some tangential thinking.  The VA examiner assigned a GAF score of 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a following May 2010 VA examination report, the Veteran continued to report living with his mother and being unemployed.  He also reported difficulty sleeping, paranoia, and a distrust for authority.  Upon mental status examination, the examiner noted that the Veteran's mood was frustrated and his affect was congruent.  The Veteran displayed a variable level of energy altering from a flat affect to animated.  The Veteran denied suicidal ideations.  The VA examiner opined that most of the Veteran's symptoms were attributed to his personality disorder, and not PTSD.  A GAF score of 60 for PTSD was assigned, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

In a March 2013 private mental health evaluation, J.K. (MSW), conducted an in-depth evaluation of the Veteran.  J.K. also testified at the March 2013 Board hearing.  During the evaluation, the Veteran reported anger, anxiety, avoiding people, depression, disorientation, distractibility, heart palpitations, judgment errors, memory impairment, sleep problems, phobias, and thought disorientation.  J.K. noted that the Veteran's symptoms were consistent with both PTSD and possibly a traumatic brain injury.  J.K. assigned a GAF score of 45, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  During the Board hearing, J.K. explained that the Veteran had a high GAF rating which indicated re-experiencing of horror and a tendency towards avoidance.  Although the Veteran discussed past episodes relating to PTSD, J.K. noted that he was not clear about dates and times.  J.K. also testified that, in her opinion, the Veteran was unemployable; however, she did not provide a rationale for this opinion or discuss why the Veteran was unable to secure and follow a substantially gainful occupation.

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As discussed in detail above, VA and private psychiatric examinations reveal that the Veteran experienced deficiencies in most areas, including work, family relations, and mood.  The Veteran's PTSD is manifested by intrusive thoughts, hypervigilance, poor concentration, memory loss, irritability sleep impairment, depression, and paranoia.   

In addition, the Board notes that during the entire increased rating period on appeal, the assigned GAF scores have ranged from 45 to 60.  In the VA psychiatric examination dated January 2007 and May 2010, the Veteran's GAF scores were 60. In the March 2013 private mental health assessment from J.K., the Veteran's GAF score was 45.  Therefore, the Board finds that the evidence of record reflects GAF scores which contemplate both moderate and serious PTSD symptoms or moderate and serious impairment in social, occupational or school functioning.  Accordingly, resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire increased rating period on appeal.

The Board further finds that, for the entire increased rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130. 

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's obsessional rituals, impaired impulse control, tangential speech, near-continuous panic, disorientation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are all symptoms contemplated under the 70 percent PTSD disability rating.  

For these reasons, the Board finds that the evidence of record, including the probative GAF scores in the record, do not demonstrate total occupational and social impairment.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire increased rating period on appeal.


Compensable Rating for Left Eye Conjunctivitis

The Veteran's eye disability is currently assigned at noncompensable rating under Diagnostic Code 6018 for conjunctivitis.  See 38 C.F.R. § 4.20 (2013). 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2012)).  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased evaluation has been pending since November 2006; therefore, the Board will only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008. 

As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent. 38 U.S.C.A. § 4.84, Diagnostic Code 6018 (2008). 

The Board notes that the December 2008 amendment to the rating schedule, although not directly applicable here, is nevertheless instructive with respect to identifying the potential residuals of conjunctivitis.  Under the amended regulations, Diagnostic Code 6018 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2013). 

Effective August 30, 2002, Diagnostic Code 7800 provides that disfigurement of the head, face or neck warrants a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visual or palpable tissue loss and either gross distortion or symmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks or lips); or, with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo- or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  Id. at Note (1). 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate. Id. 

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date.  They therefore will not be discussed. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50 or 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008). 

Additionally, visual impairment may be rated based on impairment of visual fields (Diagnostic Codes 6080-81) or impairment of eye muscle function (Diagnostic Codes 6090-92). 

In the present case, the Board finds that the evidence does not demonstrate active conjunctivitis with objective symptoms.  In a December 2007 VA eye examination, best corrected distant vision was 20/20 bilaterally with no appreciable worsening of the left eye.  The VA examiner diagnosed corneal scarring secondary to gunpowder explosion with no evidence of conjunctivitis.  Both eye lids were normal, there was no visual field defect, and scotoma was not present.  At the hearing in March 2013, the Veteran indicated that while he had experiences some twitching and irritation of the eye in the past, the service-connected left eye disability had not really bothered him recently.  He also testified as to symptoms he and his attorney associated with photophobia, for which the Board has granted service connection and those symptoms are not considered part of the service-connected left eye disability.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence does not demonstrate active conjunctivitis with objective symptoms.  Further, the evidence of record does not demonstrate that the Veteran's service-connected conjunctivitis was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1), or tissue loss of the auricle or anatomical loss of one or both eyes as defined in Note (2).  Corrected visual acuity was also 20/20 bilaterally.  Thus, the Board finds that there is no basis for an evaluation greater than 10 percent for the Veteran's eye disability under these alternate diagnostic codes.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-81, 6090-92.  For these reasons, the Board finds that a compensable rating under Diagnostic Code 6018 is not warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD or left eye conjunctivitis.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD and left eye conjunctivitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD was manifested by intrusive thoughts, hypervigilance, poor concentration, memory loss, irritability sleep impairment, depression, and paranoia.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Further, the schedular rating criteria, Diagnostic Code 6018 for chronic conjunctivitis, specifically provides for a compensable disability ratings based active conjunctivitis with objective symptoms.  A review of the evidence of record does not demonstrate that the Veteran has objective symptoms of active conjunctivitis or any residuals therefrom.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD and conjunctivitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence having been received, the appeal to reopen service connection for photophobia is granted.

Service connection for photophobia is granted. 

An increased disability rating of 70 percent, but no higher, for PTSD is granted.

A compensable rating for left eye conjunctivitis is denied.


REMAND

The evidence of record reveals that the Veteran may be suffering from some cognitive difficulties, including disorientation, memory loss, tangential thinking, etc.  See May 2010 VA examination report and March 2013 private mental health examination report from J.K.

The Veteran maintains that his cognitive difficulties are a result of the gunshot wound suffered in service.  The Board finds that the evidence also suggests that the Veteran's cognitive difficulties may be due to his service-connected PTSD disability.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  A such, on remand, a VA medical opinion should be obtained to address the issue of whether the Veteran's cognitive difficulties are caused or aggravated by the service-connected PTSD disability. 

The Board further finds that a VA medical opinion is also warranted to assist in determining whether the Veteran's is rendered unable to secure or follow a substantially gainful occupation solely as a result of service-connected disabilities.  

Additionally, the most recent VA treatment records in the claims file are dated October 2005.  On remand, the RO should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain any outstanding VA treatment records dated after October 2005 from the Portland, Oregon, VA Medical Center, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The RO should schedule the Veteran for the appropriate VA examination.  The VA examiner is requested to review all pertinent records associated with the claims file and the Virtual VA electronic file.  The VA examiner should identify all current cognitive disorders by diagnosis and offer the following opinions:

For each of the cognitive disorders diagnosed, the VA examiner should state whether it is as least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cognitive disorders are caused or aggravated by the service-connected PTSD disability. 
If the VA examiner opines that the Veteran's cognitive disorders are aggravated by the service-connected PTSD disability, to the extent that is possible, the VA examiner is requested to provide an opinion as to approximate baseline level of severity of the cognitive disorder before the onset of aggravation.  

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression. 

3.  Then, schedule the Veteran for an appropriate examination to determine whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  

The examiner is asked to provide an opinion as to whether the Veteran's service-connected disabilities, whether individually or cumulatively, render him unable to secure and follow a substantially gainful occupation.  

The VA examiner is requested to provide a rationale for any opinions provided.  If the examiner is unable to answer any question presented without resort to speculation, she should so indicate.

4.  Then, the Veteran's claims for service connection for cognitive difficulties, to include as secondary to service-connected PTSD, and a TDIU must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


